An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-23
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:     17 June 2014


IN THE MATTER OF:

      T.L.F.                                  Wilkes County
      M.D.F.                                  Nos. 12 JT 88-89




      Appeal    by   respondent-mother        by   writ   of    certiorari         from

order entered 26 September 2013 by Judge Michael D. Duncan in

Wilkes County District Court.            Heard in the Court of Appeals 29

May 2014.


      Paul W. Freeman, Jr., for petitioner-appellee Wilkes County
      Department of Social Services.

      Mark Hayes, for respondent-appellant mother.

      Ivey, McClellan, Gatton & Talcott, L.L.P.,                       by    Charles
      (Chuck) M. Ivey, IV, for guardian ad litem.


      CALABRIA, Judge.


      Respondent-mother         (“respondent”)        appeals     by        writ    of

certiorari from the trial court’s order terminating her parental

rights to the juveniles T.L.F. and M.D.F. (collectively “the
                                        -2-
juveniles”).        The   juveniles’    father       is    not   a   party    to       this

appeal.    We affirm.

    The     Wilkes    County      Department    of    Social     Services      (“DSS”)

first became involved with the family after reports of domestic

violence and substance abuse.            In July 2012, DSS filed juvenile

petitions    alleging     the     juveniles    were       abused,    neglected,         and

dependent.        The juveniles were adjudicated abused, neglected,

and dependent in February 2013.                After a permanency planning

hearing, the trial court changed the juveniles’ permanent plan

from reunification to adoption.

    In      March     2013,       DSS   filed        petitions       to      terminate

respondent’s parental rights to the juveniles.                         DSS alleged,

inter     alia,    that    both     children     were       neglected     and          that

respondent willfully abandoned them for at least six consecutive

months immediately preceding the filing of the petition.                                 In

addition, respondent had committed a felony assault on another

child who resided in the home.                  See N.C. Gen. Stat.                '    7B-

1111(a)(1), (7)-(8) (2013).             After a hearing, the trial court

entered an order concluding that grounds existed to terminate

respondent’s parental rights based on neglect, abandonment, and

felony assault on another child.                The trial court determined
                                            -3-
that   termination          of   respondent’s      parental       rights    was   in   the

juveniles’ best interests.               Respondent appeals.

       On 6 February 2014, respondent filed a petition for writ of

certiorari, acknowledging defects in her notice of appeal.                             When

the    record   indicates         that    the   parent     desired    to    appeal     and

cooperated      with    counsel’s        efforts     to    give    proper    notice     of

appeal, this Court may exercise its discretion and issue a writ

of    certiorari       to    review      orders    terminating       parental     rights

pursuant to N.C.R. App. P. 21(a)(1).                      In re I.T.P-L., 194 N.C.

App. 453, 460, 670 S.E.2d 282, 285 (2008), disc. review denied,

363 N.C. 581, 681 S.E.2d 783 (2009).                      Because it appears from

the record that respondent expressed her desire to appeal and

cooperated with counsel’s efforts to enter notice of appeal, we

allow respondent’s petition for writ of certiorari.

       Respondent’s counsel has filed a no-merit brief pursuant to

North Carolina Rule of Appellate Procedure 3.1(d) stating that,

after thoroughly reviewing the trial record and transcript, he

has concluded there is no meritorious argument on which to base

an    appeal.      He       requests     this     Court    conduct    an    independent

examination of the case.               Counsel directs this Court’s attention

to potential issues regarding the trial court’s consideration of

the bond between the juveniles and their maternal grandmother as
                                              -4-
well    as   the        trial       court’s     consideration        of     the     maternal

grandmother        as     a     possible        placement.           However,        counsel

ultimately concedes that “the trial                    court did not abuse its

discretion    in         terminating          [respondent’s]     parental           rights.”

Respondent has not filed her own written arguments.

       After reviewing the transcript and record, we are unable to

find any possible prejudicial error in the trial court’s order.

The trial court’s findings of fact support at least one ground

for    termination,           and    the   trial    court      did        not     abuse   its

discretion in determining that termination is in the juveniles’

best interests.           N.C. Gen. Stat. §§ 7B-1110, 7B-1111 (2013).

Therefore, we affirm the order terminating respondent’s parental

rights.

       Affirmed.

       Judges STROUD and DAVIS concur.

       Report per Rule 30(e).